COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 VICTOR MANUEL GALLEGOS,                                       No. 08-14-00274-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                         County Court at Law No. 7
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                            (TC# 20120C00778)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
September 3, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before September 3, 2015.

       IT IS SO ORDERED this 21st day of July, 2015.

                                            PER CURIAM
Before McClure, CJ, Rodriguez and Hughes, JJ.